Citation Nr: 1521469	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for neck injury residuals and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for shoulder injury residuals and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for thigh problems and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for leg problems and, if so, whether service connection is warranted.  

6.  Entitlement to service connection for an upper extremity neurological disorder to include neuropathy.  

7.  Entitlement to service connection for a lower extremity neurological disorder to include neuropathy.  

8.  Entitlement to service connection for an acquired psychiatric disorder to include depression and major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1973 to November 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for neck injury residuals, back injury residuals, shoulder injury residuals, and leg and thigh problems and denied service connection for neuropathy and depression.  In March 2011, the Atlanta, Georgia, Regional Office (RO) determined that new and material evidence had been receive to reopen the Veteran's claims of entitlement to service connection for neck injury residuals and shoulder injury residuals and denied those claims on the merits.  

In March 2014, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In September 2014, the RO determined that new and material evidence had been receive to reopen the Veteran's claims of entitlement to service connection for back injury residuals and thigh and leg problems and denied those claims on the merits.  

In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for neck injury residuals, back injury residuals, shoulder injury residuals, thigh problems, and leg problems, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the Agency of Original Jurisdiction's (AOJ) determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In July 1994, the RO denied service connection for neck injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1994.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The July 1994 rating decision denying service connection for neck injury residuals is final.  

3.  The additional documentation submitted since the July 1994 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  In July 1994, the RO denied service connection for back injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1994.  He did not submit a NOD with the decision.  

5.  The July 1994 rating decision denying service connection for back injury residuals is final.  

6.  The additional documentation submitted since the July 1994 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

7.  In July 1994, the RO denied service connection for shoulder injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1994.  He did not submit a NOD with the decision.  

8.  The July 1994 rating decision denying service connection for shoulder injury residuals is final.  

9.  The additional documentation submitted since the July 1994 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

10.  In July 1994, the RO denied service connection for thigh problems.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1994.  He did not submit a NOD with the decision.  

11.  The July 1994 rating decision denying service connection for thigh problems is final.  

12.  The additional documentation submitted since the July 1994 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

13.  In July 1994, the RO denied service connection for leg problems.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 1994.  He did not submit a NOD with the decision.  

14.  The July 1994 rating decision denying service connection for leg problems is final.  

15.  The additional documentation submitted since the July 1994 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection for neck injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for neck injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The July 1994 rating decision denying service connection for back injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for back injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

5.  The July 1994 rating decision denying service connection for shoulder injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for shoulder residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

7.  The July 1994 rating decision denying service connection for thigh problems is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

8.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for thigh problems has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

9.  The July 1994 rating decision denying service connection for leg problems is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

10.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for leg problems has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for neck injury residuals, back injury residuals, shoulder injury residuals, thigh problems, and leg problems.  As such, no discussion of VA's duty to notify and to assist is necessary as to those issues.  


II.  Application to Reopen Service Connection for Neck, Back, and Shoulder Injury Residuals and Thigh and Leg Problems

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In July 1994, the RO denied service connection for neck, back, and shoulder injury residuals and thigh and leg problems as the service treatment records "are negative for complaint of or treatment for neck, shoulder, and/or back injuries ...  [and] leg and thigh problems."  The Veteran was informed in writing of the adverse decision and his appellate rights in August 1994.  He did not submit a NOD with the adverse decision.  

The evidence upon which the July 1994 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records note that the Veteran complained of bilateral shin pain.  A March 1975 treatment entry states that the Veteran complained of right and left shin pain "as result of TKD."  An impression of "contusions of both shins" was advanced.  Clinical documentation dated in June 1975 indicates that the Veteran was treated for an abscess on the left anterior hip.  In his December 1993 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he sought service connection for "neck, shoulder, and back injuries stemming from injuries received during hand-to-hand combat in service, leg & thigh problems."  A January 1993 private treatment record states that the Veteran presented a "long history of neck problems and injuries."  He reported that he had "hurt it in '88/89 throwing grain bags" and "did a lot of boxing & hand to hand combat."  The report of a March 1994 VA examination states that the Veteran was diagnosed with cervical spine spondylosis, a history of back pain syndrome, a history of left shoulder arthralgia, and "left lower extremity objective pathology not found."  

New and material evidence pertaining to the issues of service connection for neck, back, and shoulder injury residuals and thigh and leg problems was not received by VA or constructively in its possession within one year of written notice to the Veteran of the July 1994 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the July 1994 rating decision includes copies of the Veteran's service treatment records, VA clinical and examination documentation, private clinical documentation, copies of a February 1975 article from a military newspaper, the transcripts of the March 2014 DRO hearing and the February 2015 Board hearing, and written statements from the Veteran.  The military newspaper article relates that the Veteran participated in his Army division's Tae Kwon Do tournament and won third place in his level.  An August 2009 written statement from K. Hammer, M.D., states that the Veteran's "military career, in which he was an instructor of Tae Kwon Do, caused numerous musculoskeletal injuries to his neck, back, and ankles of which he still suffers with crippling pain."  The Veteran testified at both the DRO hearing and the Board hearing that he sustained multiple blows to the body while practicing Tae Kwon Do during active service and incurred recurrent shoulder and left lower extremity injuries as the result of his in-service trauma.  The military newspaper article, Dr. Hammer's written statement, and the Veteran's testimony on appeal are of such significance that they raise a reasonable possibility of substantiating the Veteran's claims for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claims of entitlement to service connection for neck injury residuals, back injury residuals, shoulder injury residuals, thigh problems, and leg problems are reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for neck injury residuals is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for back injury residuals is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for shoulder injury residuals is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for thigh problems is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for leg problems is granted.  



REMAND

In light of their reopening above, the Veteran's claims for service connection for a cervical spine disorder to include degenerative disc disease, spondylosis, and neck injury residuals; a lumbar spine disorder to include degenerative disc disease and back injury residuals; a right shoulder disorder to include degenerative joint disease and injury residuals, a left shoulder disorder to include strain and injury residuals; a thigh disorder, and a leg disorder are to be adjudicated on the merits following a de novo review of the entire record.  

All Issues

In a May 2013 written statement, the Veteran conveyed that the "Social Security Administration denied my disability claim and I am appealing that decision, too."  Documentation of the Veteran's Social Security Administration (SSA) award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran testified at the February 2015 Board hearing that he received on-going treatment for his physical disabilities from a private physician and on-going psychiatric treatment at the East Point, Georgia, VA medical facility.  Clinical documentation dated after August 2014 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Acquired Psychiatric Disorder

The Veteran advances that he sustained a recurrent depressive disorder as the result of his military duties near the Korean Demilitarized Zone (DMZ) and/or secondary to his in-service physical trauma associated with his participation in Tae Kwon Do.  
VA clinical documentation dated in August 2014 relates that the Veteran has been diagnosed with depression and recurrent major depressive disorder.  The Veteran has not been afforded a VA psychiatric examination.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed cervical spine, lumbar spine, right shoulder, left shoulder, thigh, leg, neurological, and acquired psychiatric disorders including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after August 2014, including that provided at the East Point, Georgia, VA medical facility.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and etiology of his acquired psychiatric disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's military duties in the Republic of Korea and/or his in-service participation in Tae Kwon Do; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Adjudicate the issues of service connection for a cervical spine disorder to include degenerative disc disease, spondylosis, and neck injury residuals; a lumbar spine disorder to include degenerative disc disease and back injury residuals; a right shoulder disorder to include degenerative joint disease and injury residuals, a left shoulder disorder to include strain and injury residuals; a thigh disorder, and a leg disorder on a de novo basis.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Then readjudicate the issues of service connection for an upper extremity neurological disorder to include neuropathy, a lower extremity neurological disorder to include neuropathy, and an acquired psychiatric disorder to include depression and major depressive disorder.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


